Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
17, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00343-CR



               IN RE JAMES OLIVER CHARLES, JR., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              405th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 17-CR-0273

                         MEMORANDUM OPINION

      On April 30, 2018, relator James Oliver Charles, Jr. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator complains that the presiding
judge of the 405th District Court of Galveston County has not ruled on his petition
for writ of habeas corpus, in which relator claims he should be released based on
time served and good-time credit.1 Relator requests that this court compel the trial
court to show cause why relator continues to be detained purportedly in violation of
Texas law.

         To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

         A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is relator’s burden to provide a sufficient
record to establish that he is entitled to relief. See Walker v. Packer, 827 S.W.2d
833, 839 (Tex. 1992) (orig. proceeding). Relator has failed to do so. Relator has
not provided this court with a file-stamped copy of his habeas corpus petition. See
Henry, 525 S.W.3d at 382. In the absence of a file-stamped copy of relator’s
petition, relator has not established that the petition is actually pending in the trial
court.




         1
             Relator did not provide this court with a copy of his petition for writ of habeas corpus.
                                                     2
      Even if relator had established that his petition is properly pending, he has not
demonstrated that his habeas corpus petition was properly presented to the trial court
for a ruling. Filing a document with the district clerk does not impute the clerk’s
knowledge of the filing to the trial court. In re Chavez, 62 S.W.3d 225, 228 (Tex.
App.—El Paso 2001, orig. proceeding). The trial court is not required to consider a
motion that has not been called to its attention by proper means. See Henry, 525
S.W.3d at 382.

      Moreover, a trial court has a reasonable time in which to consider and rule on
a motion. In re Craig, 426 S.W.3d 106, 107 (Tex. App.—Houston [1st Dist.] 2012,
orig. proceeding). Relator states that he filed his habeas corpus petition in the trial
court on April 30, 2018—the same day relator filed his mandamus petition in this
court. Therefore, even if relator could establish that his habeas corpus petition is
pending in the trial court and has been presented to the court, relator has not shown
that an unreasonably long period of time has lapsed since presentation of the petition
without a ruling so as to justify the extraordinary remedy of mandamus.

      Finally, although the appellate court has jurisdiction to compel the trial court
to rule on a properly pending motion, the court may not direct the trial court on how
to the motion. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding). Thus, even if relator met all the requirements for
establishing that the trial court abused its discretion by not ruling on his habeas
corpus petition, we cannot tell the trial court how to rule on relator’s habeas corpus
petition.


                                          3
      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        4